Citation Nr: 1417634	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-32 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from March 2003 to December 2008.

This appeal arises to the Board of Veterans' Appeals (Board) from an August 2009-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that in pertinent part denied service connection for a right shoulder condition.

The record before the Board consists of paper claims files and electronic files. 


FINDINGS OF FACT

1.  The right shoulder was sound at entry.

2.  Right shoulder pain arose in or around February 2008.  

3.  During the Veteran's separation examination, a medical examiner acknowledged a painful right shoulder.  

4.  A VA compensation examination report less than two months following separation confirmed right shoulder rotator cuff tendinitis, right acromio-clavicular joint degenerative joint disease, and a posterior-inferior labral tear with paralabral cyst of the right shoulder.  

5.  Evidence of intercurrent causation following active service for the right shoulder disabilities has not been submitted. 





CONCLUSION OF LAW

Right shoulder rotator cuff tendinitis, right acromio-clavicular joint degenerative joint disease, and a posterior-inferior labral tear with paralabral cyst of the right shoulder were incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5103A (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2012).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's Service Treatment Reports (STRs) reflect that he underwent a pre-enlistment medical examination in March 2003, whereupon an examiner found no abnormality of the right shoulder.  The examiner noted a history of a skin abrasion in the right shoulder area.  On a report of medical history questionnaire, the Veteran checked "no" to shoulder pain.  

The right shoulder must be considered sound at entry, as no relevant condition was noted at the time of examination and acceptance into active military service.  Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996) (To be considered pre-existing but noted upon entry, the disorder need not be symptomatic, but only noted on entrance).  

The STRs contain a July 2006 treatment report for left shoulder pain.  That report shows that both shoulders were examined.  The right shoulder had full, painless range of motion in all planes.  This report supports the conclusion that prior to the claimed February 2008 injury, the right shoulder was sound.  

The next relevant STR is a February 2008-dated DD Form 689, Individual Sick Slip, that reflects that due to "injury" the Veteran was excused from doing push-ups for two weeks.  The Veteran later testified that this sick slip signaled the first treatment for his right shoulder pain.

The final relevant STR is the Veteran's April 2008 report of medical history questionnaire.  This document reflects that he checked "yes" to "painful shoulder," "yes" to "numbness and tingling," and "yes" to "impaired use of arms, legs, hands, or feet."  The doctor simply annotated that the right shoulder had received treatment. 

Soon after separation from active service (still in December 2008), the Veteran submitted his original claim for VA benefits.  His claims included a right shoulder injury.

VA evaluated the right shoulder in January 2009.  Although an X-ray was negative, a January 2009 magnetic resonance imaging study (MRI) showed significant degenerative disease in the acromio-clavicular joint with spurring impinging on the rotator cuff tendon, causing tendinosis.  There was a tear in the posterior-inferior labrum.  A small paralabral cyst was also seen.  The MRI impressions were: acromio-clavicular degenerative changes with impingement and tendinosis in the subjacent rotator cuff tendon; and, posterior-inferior labral tear with paralabral cyst as described.  The January 2009 general medical compensation examination report incorporated the MRI findings and offers three relevant diagnoses: right shoulder rotator cuff tendinitis; right acromio-clavicular joint degenerative joint disease; and, posterior-inferior labral tear with paralabral cyst of the right shoulder.  Later-dated VA out-patient treatment reports note more right shoulder treatment and therapy, including cortisone injections. 

In July 2009, a VA nurse-practitioner offered an etiology opinion.  The VA health professional opined that because the STRs do not mention a chronic right shoulder condition and do not include a right shoulder X-ray, the current disorders were not caused by active service.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge that in February 2008 he injured the right shoulder and saw a medic because of pain.  He recalled that he was placed on limited duty, as his normal duty was as a vehicle mechanic.  He testified that his supervisor ignored his duty restriction and gave him full duty nonetheless.  He recalled that he did have a shoulder abrasion in a car wreck some years before service, but this caused only cuts and scratches.  He testified that in or around July 2009, he underwent right shoulder surgery.

To sum up the evidence, it shows that the right shoulder was sound at entry and that right shoulder pain began in or around February 2008.  The Veteran reported his right shoulder pain during his separation examination and a physician acknowledged a painful right shoulder.  A VA compensation examination and MRI less than two months following separation confirmed right shoulder rotator cuff tendinitis, right acromio-clavicular joint degenerative joint disease, and a posterior-inferior labral tear with paralabral cyst of the right shoulder.  

Although a VA health-professional dissociated each of the right shoulder disabilities from active service, the persuasive value of that opinion is diminished.  The VA health-professional has not explained how each of disabilities could have arisen so quickly after active service where no intercurrent causation is shown.  

Moreover, to the extent that the January 2009 diagnosis of acromio-clavicular degenerative joint disease with spurring is equivalent to a diagnosis of arthritis within the presumptive period, the right shoulder pain shown during active service takes on more significance.  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (Where a chronic disease under § 3.309(a) is shown in the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes).

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for right shoulder rotator cuff tendinitis, right acromio-clavicular joint degenerative joint disease, and a posterior-inferior labral tear with paralabral cyst of the right shoulder must therefore be granted.  


ORDER

Service connection for right shoulder rotator cuff tendinitis, right acromio-clavicular joint degenerative joint disease, and a posterior-inferior labral tear with paralabral cyst of the right shoulder is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


